Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 22 May 2022 with acknowledgement of an original application filed on 06 November 2018.


1.	Claims 1, 3-8, 10-15, 17-20 are pending; claims 1, 8 and 15 are independent claims.  

Response to Arguments

2.	Applicant’s arguments filed 22 May 2022 have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: the combination of Orsini, Wood et al., Leach et al., and Kilpatrick discloses blockchains, list of transactions, validating a transaction based on grid telemetry fingerprints, executing a smart contract on a blockchain and adding the smart contract to distributed ledger.  Orsinin whether alone or in combination with the other prior arts of record fail to teach or render obvious

“send a proposed transaction to participant nodes in the blockchain network; 
receive responses to the proposed transaction from the participant nodes, where the responses include telemetry data of local operating systems of the participant nodes collected by the participant nodes and attestations from the participant nodes that the telemetry data satisfies a smart contract; and 
upon an identification that a required number of responses have been received, the processor is further configured to:
verify an integrity of an application running on the participant nodes based on the telemetry and the attestations; and 
in response to a successful verification of the integrity of the application, 
execute the proposed transaction and commit a cryptographic proof of a successful execution to a blockchain of the blockchain network” as recited in claims 1, 8, and 15.


Therefore independent claims 1, 6 and 11 are allowable over the prior arts of record.
Consequently claims 2-5, 7-10, 12-15 are directly or indirectly dependent upon claims 1, 6, and 11 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571) 270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433